COX, Judge
(dissenting):
I agree with Chief Judge Sullivan’s concurring opinion that the convening authority must be told about the military judge’s clemency recommendation. However, the exception proves the rule.
Here, appellant did not want to dedicate himself to the rigors of retraining and rehabilitating himself. Had the staff judge advocate told the convening authority about the recommendation, defense counsel would have been between the proverbial “rock and a hard place.” If he tells the convening authority his client does not want to participate in an effort to restore him to duty, he is not likely to receive clemency. If he does not tell the convening authority that his client is unwilling to pay the price of being rehabilitated, then the convening authority might follow the judge’s recommendation.
Accordingly, under the unique facts of this case, I would affirm. However, in the future, the better practice would be for the staff judge advocate, the defense counsel, and the accused to place a written agreement into the record memorializing the reasons why the clemency recommendation has been omitted.